HAHN, J.
Heard on plaintiff’s motion for summary judgment.
The defendant in this case filed an affidavit of defence which, in the opinion of the Court, required a more explicit statement of the facts upon which the defence is founded.
Thereafterwards, a supplemental affidavit was filed by defendant setting out in greater detail the facts contained in the first affidavit and including certain other matters not therein contained.
The facts set out in the affidavits, if substantiated, constitute with sufficient particularity a defence to the action and inform plaintiff specifically of facts relied upon in contesting his claim.
Motion for summary judgment denied.